DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

	Claims 1-8 are pending. 
	Applicant provided information disclosure statements (IDS). 
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-8are directed to the statutory category of a device and method. 

Regarding step 2A-1, Claims 1-8 recite a Judicial Exception. Exemplary independent claim 1 and similarly claim 8 recite the limitations of 

execute an annealing operation; individually hold, a temperature corresponding to replica state identification information that identifies a replica state corresponding to an annealing operation of N times previously executed wherein N is a positive 10integer, a plurality of parameters corresponding to the replica state, and energy corresponding to the replica state; individually calculate a barycenter of a plurality of parameters corresponding to each replica state of N times held in the memory; hold, in the memory, the barycenter of the plurality of parameters 15corresponding to the each replica state of N times; determine whether or not a barycenter is within a predetermined distance, for each of a plurality of sets of replica states corresponding to a temperature equal to or lower than a predetermined temperature, among the replica states of N times held in the memory;  20change a temperature corresponding to any one of replica states included in a set of replica states determined to have a barycenter within the predetermined distance, to a temperature exceeding the predetermined temperature; and use the changed temperature and a plurality of parameters 25corresponding to a replica state corresponding to the temperature, to perform the annealing operation.



These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and memory, the claims language encompasses a user simply executing a simulated annealing method that can be done on pen and paper. Simulated annealing is process that falls under metaheuristics that can be done by hand. A computer is not needed to execute the steps. 

The claims also deal with finding optimized solutions which entail minimizing resources and maximizing efforts (see para 0003-0004 of Specification). This clearly falls in the abstract idea grouping of certain methods of organizing human activity. (Mitigating risk). The claims also deal with simulated annealing which is part of metaheuristics. Metaheuristics deal with an algorithmic framework to develop optimized algorithms. This clearly puts the claims also in the abstract idea grouping of mathematical concepts.  It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the abstract idea groupings. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of device, memory, processor, and computer. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Memory, processor, device
Claim 8 states method, however method is not considered an additional element
Claims 8 also recites device and computer
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0072 and 0167  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neven (US20190019101A1) in further view of Lloyd (US20080033897A1). 

Regarding claim 1 and similarly claim 8, Neven teaches 

An information processing device comprising: a memory; and a processor coupled to the memory and configured to (See para 0074-The essential elements of a digital and/or quantum computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and digital and/or quantum data.) 

A control method for an optimization device, comprising (See abstract-Methods and apparatus for enhancing simulated annealing with quantum fluctuations.) This shows a method. 

 execute an annealing operation (See abstract- performing simulated annealing…performing quantum annealing) This shows the system performs simulated annealing and quantum annealing operation. 

individually hold, in the memory, a temperature corresponding to replica state identification information that identifies a replica state corresponding to an annealing operation of N times previously executed wherein N is a positive 10integer (See para 0050-When performing multiple iterations of simulated annealing followed by quantum annealing, the first temperature value 

a plurality of parameters corresponding to the replica state Examiner interprets plurality of parameters to be the different temperatures associated with the different states (See para 0061-Simulated annealing with a temperature reduction schedule may be performed on the initial state between points 408 and 410 of the illustration) points 408 and 410 are the plurality of parameters associated with the initial state. 

and energy corresponding to the replica state The art also deals with energy of the different states because the annealing deals with energy levels of the states. (See para 0061-Simulated annealing may be terminated at 410, for example due to the decrease in energy of the state reaching or dropping below a minimum value)

individually calculate a barycenter of a plurality of parameters corresponding to each replica state of N times held in the memory Examiner 408 and 410 of the illustration to generate a first evolved state, as indicated by the solid line.) The barycenter here corresponds to the evolved states. 

 hold, in the memory, the barycenter of the plurality of parameters 15corresponding to the each replica state of N times  (See para 0074-one or more mass storage devices for storing digital and/or quantum data, e.g.) This shows the system stores the evolved state data which is the barycenter data. 

determine whether or not a barycenter is within a predetermined distance, for each of a plurality of sets of replica states corresponding to a temperature equal to or lower than a predetermined temperature, among the replica states of N times held in the memory; (See figure 4) After the system outputs the first evolved state which corresponds to the barycenter, the system seems if the energy level/temperature is within a distance, has hit, or gone lower than line 406 which is the minimum temperature. Figure 4 shows the iteration is done three times for this to occur. 

change a temperature corresponding to any one of replica states included in a set of replica states determined to have a barycenter within the predetermined distance, to a temperature exceeding the predetermined temperature; The temperature is changed with respect to the temperature 304). In some implementations the system may perform simulated annealing on the input state with a temperature reduction schedule according to a Metropolis algorithm.) 

and use the changed temperature and a plurality of parameters 25corresponding to a replica state corresponding to the temperature, to perform the annealing operation. (See figure 4) This shows once a temperature is changed such as from item 408 to 410, annealing operation is performed after such as further quantum and simulated annealing. (See para 0062-0063-Quantum annealing with a transversal field strength schedule may be performed on the first evolved state between points 412 and 414 of the illustration to generate a second evolved state, as indicated by the dashed line. Quantum annealing may be terminated at 414, for example due to performing a predetermined number of sweeps or due to the decrease in energy of the state reaching or dropping below a minimum value. Simulated annealing may be resumed at point 416) 
Even though Examiner states interpretation of barycenter, the art does not state barycenter. However Lloyd states barycenter (See para 0211-1510) is positioned at the barycenter of the context space.) 

Neven and Lloyd are analogous art because they are from the same problem solving area finding an optimized solution and both belong to classification G06F. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Neven’s invention by incorporating the method of Lloyd because Neven can also incorporate the hybrid network graph of Lloyd. The hybrid network of Lloyd would let the user of Neven use various techniques that incorporate for example neural networks, digraphs, and bond graphs to aide in solving complex problems (See para 0023 of Lloyd).  This would allow for a more sophisticated system of Neven. 


Regarding claim 2, the arts above teach the limitations of claim 1, however Neven further teaches 
wherein the processor is configured to:  29Fujitsu Ref. No.: 18-02229 change a temperature of a replica state corresponding to a temperature other than a lowest temperature among replica states included in a set of replica states determined to have a barycenter within the predetermined distance. (See figure4) This shows temperature change can occur with respect to different iterations of the states. This change in temperature can be a temperature other than the lowest temperature such as 304).) 

Regarding claim 3, the arts above teach the limitations of claim 1, however Neven further teaches 

wherein the processor is configured to: exchange a temperature corresponding to any one of replica states included in the set of replica states with a temperature of a replica state other than a replica state included in the set of replica states, among the replica states 10of N times held in the memory. (See figure4) See items 410 to 416. This shows the temperature of 410 is transferred (i.e. exchanged) to the second evolved state of item 416 to carry out the further annealing. This is with respect to multiple iterations as seen in figure 4. 

Regarding claim 4, the arts above teach the limitations of claim 1, however Neven further teaches 
exchange a temperature corresponding to any one of replica states 15included in the set of replica states with a temperature of a replica state corresponding to a highest temperature, among the replica states of N times held in the memory. (See figure4) See items 410 to 416. This shows the temperature 

Regarding claim 5, the arts above teach the limitations of claim 1, however Neven further teaches 
wherein the 20processor is configured to: change a temperature corresponding to any one of replica states included in the set of replica states to a temperature for which a barycenter of a replica state included in the set of replica states exceeds the predetermined distance. Examiner interprets exceeding the predetermined distance to mean if values fall below the minimum energy value. (See figure 4) This shows the temperature is changed to a minimum temperature of item 426, which is done after the evolved states have hit below the energy values (See para 0063- Simulated annealing may be resumed at point 416 of the illustration and performed on the second evolved state until point 418 to generate a third evolved state. The temperature values corresponding to points 410 and 416 are the same. Simulated annealing may be terminated at 418, for example due to the decrease in energy of the state reaching or dropping below a minimum value) (See para 0065- Simulated annealing may be resumed at point 424 of the illustration and performed on the fourth evolved state until point 426 where the minimum temperature is reached and a final state is reached, e.g., the lowest energy state.) 

Regarding claim 6, the arts above teach the limitations of claim 1, however Lloyd further teaches  

calculate an average value of a value corresponding to each parameter, for every plurality of parameters corresponding to the each replica state of N 30times 
Neven teaches plurality of parameters for each state but doesn’t teach calculating an average value. Lloyd teaches calculate an average value of a value corresponding to each parameter, for every plurality of parameters corresponding to the each replica state of N 30times  (See para 0127- A Metropolis—Monte Carlo Computation Method. We use the Metropolis—Monte Carlo method to determine the thermal average of a quantity A associated with each microstate of a system in equilibrium at some temperature) This shows average value with respect to temperature. 

Neven and Lloyd are analogous art because they are from the same problem solving area finding an optimized solution and both belong to classification G06F. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Neven’s invention by incorporating the method of Lloyd because Neven can also incorporate the hybrid network graph of Lloyd. The hybrid network of Lloyd would let the user of Neven use various techniques that incorporate for example neural networks, digraphs, and bond graphs to aide in solving 

Neven further teaches and  30Fujitsu Ref. No.: 18-02229calculate, for the each replica state of N times, a point on a multidimensional space when each of the calculated… value is a coordinate corresponding to each dimension, as a barycenter of a plurality of parameters corresponding to the each replica state of N times. (See figure 4) This shows the system determines a point on a multidimensional graph, each value is a coordinate on the graph which correspond to the dimensions of temperature, time, and transversal field. The graph also shows barycenters which correspond to each evolved state on the graph of figure 4. 
As stated above, Neven doesn’t teach average value. Average value is taught by the art of Lloyd as seen above. 

Regarding claim 7, the arts above teach the limitations of claim 6, however Neven further teaches  

 calculate, for each of the plurality of sets of replica states, a distance between barycenters of the plurality of parameters on the multidimensional 10space, and determine, for each of the plurality of sets of replica states, whether or not the calculated distance is within the predetermined distance. (See figure 4) Each evolved state/barycenter is compared to the distance with respect to first and second values for the energy levels and minimum temperature, this dictates 304).) (See para 0052- a decrease in energy is below a second minimum value, wherein the second minimum value is different from the first minimum value.) 


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
 	
	REZAIE et al. (20170286852) Discloses A method that discloses for determining a minimum connected dominating set in a graph, the method comprising obtaining an indication of an input graph, the input graph comprising a plurality of nodes and a plurality of edges; generating a distance table comprising for each node of the input graph, an indication of a distance between the given node and each of the other node of the plurality of nodes; generating a corresponding constrained binary quadratic programming problem using the generated distance table; providing the corresponding constrained binary quadratic programming problem to a quantum annealing solver. 

Xu et al. (20120136633) Discloses generating of the initial temperature value for a simulated annealing process in the placement of circuit components in the physical 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683